            Case 1:17-vv-00883-UNJ Document 37 Filed 05/09/19 Page 1 of 4




                  In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 17-883V
                                          (not to be published)

*************************
GLADYS HIGHFIELD,          *
                           *                                     Special Master Corcoran
                           *
               Petitioner, *                                     Filed: April 25, 2019
                           *
          v.               *
                           *                                     Attorney’s Fees and Costs.
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
                           *
               Respondent. *
                           *
*************************


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Amy P. Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.

     DECISION GRANTING FINAL AWARD OF ATTORNEYS’ FEES AND COSTS1

       On June 28, 2017, Gladys Highfield (“Petitioner”) filed a petition seeking compensation
under the National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner
alleged that she suffered from Guillain-Barré syndrome (“GBS”) as a result of her December 1,
2015 tetanus-diphtheria-acellular-pertussis (“Tdap”) vaccine. The parties filed a stipulation for
damages on February 8, 2019, which I adopted as my Decision awarding damages on February
11, 2019 (ECF No. 27).



1
  Although I have not designated this Decision for publication, it will be made available on the United States Court of
Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
            Case 1:17-vv-00883-UNJ Document 37 Filed 05/09/19 Page 2 of 4



         Petitioner has now filed a motion requesting final attorneys’ fees and costs, dated February
18, 2019 (ECF No. 31) (“Fees App.”), requesting a total award of $22,806.23 (representing
$20,619.50 in attorneys’ fees, plus $2,186.73 in costs). Fees App. at 3. Counsel also warrants that
pursuant to General Order No. 9, Petitioner has not incurred any additional fees or costs related to
the litigation of this case. Id. Respondent reacted to the motion on March 1, 2019, indicating that
he is satisfied that the statutory requirements for an award of attorneys’ fees and costs are met in
this case, and deferring to my discretion to determine the amount to be awarded. Response, ECF
No. 32, at 2-3. Petitioner did not file a reply thereafter.

       For the reasons set forth below, I hereby GRANT Petitioner’s motion, awarding final
attorneys’ fees and costs in the amount of $22,806.23.

                                                    ANALYSIS

         Vaccine Program attorneys are entitled to a fees award in successful cases like this one.
Determining the appropriate amount of that award is a two-part process. The first part involves
application of the lodestar method – “multiplying the number of hours reasonably expended on the
litigation times a reasonable hourly rate.” Avera v. Sec'y of Health & Human Servs., 515 F.3d
1343, 1347-48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).3 The second
part involves adjusting the lodestar calculation up or down to take relevant factors into
consideration. Avera, 515 F.3d at 1348. This standard for calculating a fee award is considered
applicable in most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart,
461 U.S. 424, 429-37 (1983).

       Petitioner requests the following rates of compensation for her attorneys: for Mr. Jeffrey
Pop, $420.00 per hour for all work performed; for Ms. Kristina Grigorian, $250.00 per hour for all


3
  An attorney's reasonable hourly rate is more precisely understood to be the “prevailing market rate” in the relevant
forum. Avera, 515 F.3d at 1349; Rodriguez v. Sec'y of Health & Human Servs., No. 06-559V, 2009 WL 2568468, at
*2 (Fed. Cl. Spec. Mstr. July 27, 2009), mot. for rev. denied, 91 Fed. Cl. 453 (2010), aff'd, 632 F.3d 1381 (Fed. Cir.
2011). That rate is in turn determined by the “forum rule,” which bases the award rate on rates paid to similarly
qualified attorneys in the forum where the relevant court sits (Washington, D.C., for Vaccine Program cases). Avera,
515 F.3d at 1348. After the hourly rate is determined, the reasonableness of the total hours expended must be
considered. Sabella, 86 Fed. Cl. at 205-06. This reasonableness inquiry involves consideration of the work performed
on the matter, the skill and experience of the attorneys involved, and whether any waste or duplication of effort is
evident. Hensley, 461 U.S. at 434, 437.

In some cases, determining the proper hourly rate for a particular attorney requires consideration of whether there is
a significant disparity between the forum rate applicable to the Vaccine Program generally and the geographic forum
in which the attorney practices, in order to adjust the rate used for the lodestar calculation. Avera, 515 F.3d at 1349,
(citing Davis County Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. EPA, 169 F.3d 755, 758 (D.C. Cir.
1999) ).

                                                           2
          Case 1:17-vv-00883-UNJ Document 37 Filed 05/09/19 Page 3 of 4



work performed; for Ms. Alexandra Pop, $225.00 per hour for all work performed; and for law
clerks, $125.00 per hour for all work performed. Fees App. Ex. 1 at 2. These rates are identical to
what Mr. Pop and his associates have consistently been awarded by myself and other special
masters. See, e.g., Morrison v. Sec’y of Health & Human Servs., No. 16-526V, 2017 WL 6889720
(Fed. Cl. Spec. Mstr. Nov. 28, 2017); Hagans v. Sec’y of Health & Human Servs., No. 16-1068,
2017 WL 9517593 (Fed. Cl. Spec. Mstr. Nov. 15, 2017). Therefore, no adjustment to the requested
rates is necessary.

         I next find the hours expended on this matter as reflected in the billing entries to be
reasonable. The billing entries describe with sufficient detail the task being performed and the time
spent on each task. Respondent has not identified any particular entries as objectionable and upon
review, I did not find any entries to be objectionable either. Accordingly, Petitioner is entitled to
the full amount of attorneys’ fees sought, $20,619.50.

        I will next turn to costs. Just as they are required to establish the reasonableness of
requested fees, petitioners must also demonstrate that requested litigation costs are reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992); Presault v. United
States, 52 Fed. Cl. 667, 670 (Fed. Cl. 2002). Reasonable costs include the costs of obtaining
medical records and expert time incurred while working on a case. Fester v. Sec’y of Health &
Human Servs., No. 10-243V, 2013 WL 5367670, at *16 (Fed. Cl. Spec. Mstr. Aug. 27, 2013).
When petitioners fail to carry their burden, such as by not providing appropriate documentation to
substantiate a requested cost, special masters have refrained from awarding compensation. See,
e.g., Gardner-Cook v. Sec’y of Health & Human Servs., No. 99-480V, 2005 WL 6122520, at *4
(Fed. Cl. Spec. Mstr. June 30, 2005).

         Petitioner requests $2,186.73 in overall costs. This amount is comprised of acquiring
medical records, postage charges, and the Court’s filing fee. Fees App. Ex. 2 at 2. All of these
costs are typical of Vaccine Program litigation, and Petitioner has provided adequate
documentation supporting all of the requested costs. Accordingly, Petitioner is entitled to recover
the full amount of attorneys’ costs sought, $2,186.73.

                                         CONCLUSION

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C.
§ 300aa-15(e). Accordingly, I award a total of $22,806.23 as a lump sum in the form of a check
jointly payable to Petitioner and her counsel, Mr. Jeffrey Pop, Esq. In the absence of a timely-filed




                                                 3
           Case 1:17-vv-00883-UNJ Document 37 Filed 05/09/19 Page 4 of 4



motion for review (see Appendix B to the Rules of the Court), the Clerk shall enter judgment in
accordance with this decision.4


         IT IS SO ORDERED.


                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.
                                                          4
